Citation Nr: 1026623	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-18 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
a left ankle disability.

2.  Entitlement to higher initial ratings for degenerative disc 
disease of the lumbar spine, currently assigned a 10 percent 
rating for functional impairment of the lumbar spine and a 10 
percent rating for neurological impairment in the right lower 
extremity.                 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1969 and from February 1973 to December 1982.  He subsequently 
served in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 decision by a Decision Review 
Officer of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In April 2010 the Veteran presented testimony before the 
undersigned Veterans Law Judge in a hearing at the RO.  A 
transcript of that hearing is associated with the claims file.
 
The issue of entitlement to a total disability rating 
based on the need for convalescence following surgery in 
December 2009 for a service-connected back disability has 
been raised by the record, but has not been adjudicated by 
the originating agency.  Therefore, the Board does not 
have jurisdiction over it, and it is referred to 
the originating agency for appropriate action.  

The Veteran's claim for higher evaluations for the components of 
his low back disability are addressed in the Remand that follows 
the Order section below.


FINDING OF FACT

Throughout the initial rating period, the Veteran's left ankle 
disability has been manifested by limitation of motion that does 
not more nearly approximate marked than moderate.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent 
for a left ankle disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5271 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to increased initial rating for 
his service-connected left ankle disability.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their application 
to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided all required 
notice in a letter sent in September 2006, prior to the initial 
adjudication of the claim.

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of his claim.  In this regard, the 
Board notes that service treatment records (STRs), Social 
Security Administration (SSA) records, and VA and private 
outpatient records were obtained.  The Veteran was afforded an 
appropriate VA examination, and he was afforded a hearing before 
the Board.  Neither the Veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any such 
evidence.

Accordingly, the Board will address the merits of the claim

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Moderate limitation of motion of an ankle warrants a 10 percent 
evaluation; while marked limitation of motion of an ankle 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.

The terms "moderate" and "marked" are not defined in the 
rating schedule; rather than applying a mechanical formula, VA 
must evaluate all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  

For reference, under VA rating criteria normal ranges of motion 
of the ankle are as follows: dorsiflexion from 0 to 20 degrees 
and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II (2009). 

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more of less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

Other diagnostic codes relating to the ankle are Diagnostic Code 
5262 (malunion or nonunion of the tibia and fibula), Diagnostic 
Code 5270 (ankylosis of the ankle); Diagnostic Code 5272 
(ankylosis of the subastragalar or tarsal joint); Diagnostic Code 
5273 (malunion of os calcis or astragalus); and Diagnostic Code 
5274 (astragalectomy).  As noted below, these conditions are not 
shown on examination and application of these diagnostic codes is 
not warranted.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected left ankle disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and findings 
pertaining to the disability.  

The Veteran had a VA examination of the ankle in August 2007 in 
which he complained of pain, weakness, swelling, 
instability/giving way, fatigability and lack of endurance; he 
denied stiffness, redness or locking.  He treated ankle pain with 
over-the-counter medication.  He endorsed flare-ups almost daily 
of level 6 severity and lasting 1-2 hours, precipitated by 
walking or standing and resulting in limitation of his ability to 
walk or stand.  The Veteran denied using assistive devices or 
brace.  He endorsed a history of dislocation and recurrent 
subluxation.  Because the Veteran was retired there was no 
limitation on employment.  In regard to activities of daily 
living, the ankle reportedly prevented recreational activities; 
moderately impaired walking and shopping; it caused no impairment 
of driving, grooming, toileting or eating.  

On examination the left ankle had dorsiflexion from 0 to 20 
degrees (normal) and plantar flexion from 0 to 40 degrees (45 
degrees is normal).  Repetition did not change the range of 
motion, but the Veteran reported pain, fatigue, lack of endurance 
and weakness with motion.  The Veteran's posture was normal but 
his gait favored the left side (the Veteran also has a left knee 
disorder).  The Veteran reported functional limitation in that he 
could not stand too long or walk too far.  X-rays showed a small 
calcaneal spur.  The examiner's diagnoses were tendonitis and 
small calcaneal spur.  The examiner noted that the overall loss 
of motion was 5 degrees plantar flexion.

The Veteran testified before the Board in April 2010 that his 
ankle disability has not changed significantly since the 
examination in 2007 described above.  He is able to ascend stairs 
normally but has to descend stairs sideways.  He uses braces on 
both ankles.  He experiences cracking and popping in the ankle 
when he rises in the morning.  He is able to walk 100 feet before 
the ankle begins to bother him.  For longer distances he rides a 
motorized scooter.      

On review of the evidence above the Board finds the Veteran's 
measured limitation of motion, loss of 5 degrees of plantar 
flexion, is not more than moderate.  The Board notes that this is 
a limitation of just 11 percent of normal range of plantar 
flexion, while dorsiflexion is normal.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45.  The VA 
examiner noted the Veteran's complaints of pain, fatigue, lack of 
endurance and weakness with motion; however, the Veteran was able 
to achieve the above-noted range of motion despite these factors, 
and repetitive motion caused no additional limitation of 
function.  

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
in addition to the medical evidence above the Board has carefully 
considered the lay evidence presented by the Veteran in the form 
of his correspondence to VA and his testimony before the Board.

Lay evidence in the form of statements or testimony by a claimant 
is competent to establish evidence of symptomatology where 
symptoms are capable of lay observation.  Layno v. Brown, 6 Vet. 
App.465, 469 (1994); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Accordingly, the Veteran is competent to report his 
symptoms.  However, even affording the Veteran full competence 
and credibility, his reported symptoms do not approach the 
schedular criteria for a higher rating on the basis of limitation 
of motion.  He has reported ankle instability, but there are no 
separate rating criteria for instability of the ankle.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 10 percent rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(a).  In 
determining whether a case should be referred for extra-schedular 
consideration, the Board must compare the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

In this case, the Veteran's pain, fatigue, lack of endurance, 
weakness and resulting limitation of motion are contemplated by 
the schedular criteria.  Although there is no schedular basis for 
assigning a higher or separate rating for instability, the Board 
believes that the overall functional impairment of the ankle is 
consistent with the assigned rating of 10 percent.  The Board has 
therefore determined that referral of this case for extra-
schedular consideration is not in order.


ORDER

An initial rating in excess of 10 percent for the left ankle 
disability is denied.


REMAND

The Board has determined that further development is required 
before the Board decides the claim for a higher initial 
evaluations for the components of his low back disability.

The Veteran has credibly reported significant increase in 
severity of his symptoms since the last VA examination in August 
2007.  He also had recent back surgery at Oak Hill Hospital in 
December 2009; treatment records relating to that surgery are not 
on file and should be pursued before the Board adjudicates the 
appeal.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain all 
outstanding medical records pertaining to 
treatment or evaluation of the Veteran's 
lumbar spine disability and associated 
right leg sciatica disability during the 
period of the claim, to include any 
recent VA outpatient records not 
associated with the claims file.

2.  Then, the Veteran should be afforded 
an examination by an examiner with 
appropriate expertise to determine the 
nature and extent of the Veteran's 
service-connected lumbar spine disability 
and all related neurological impairment.  
The claims folder must be made available 
to and reviewed by the examiner.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  Neurologic studies 
for sciatica should also be performed if 
warranted.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should describe any 
neurological impairment associated with 
the service-connected lumbar spine 
disability, to include diagnosis and 
severity in terms corresponding to the VA 
rating schedule.

To the extent possible, the examiner 
should distinguish the manifestations of 
the service-connected disability from 
those of any comorbid nonservice-
connected disorders.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected low back disability and 
all associated neurological impairment on 
the Veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.
  
4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for 
higher initial ratings for the components 
of his low back disability.  If any 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO or 
the AMC should furnish to the Veteran and 
his representative a supplemental 
statement of the case and afford them the 
requisite opportunity to respond.  
Thereafter, if indicated, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


